Citation Nr: 1328772	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  07-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to September 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran and his wife provided testimony before the undersigned Acting Veterans Law Judge during a Travel Board hearing at the RO in August 2009.  A transcript is of record.

In May 2010 and February 2012, the Board remanded the claim for additional development.

The Board notes that the claim of service connection for a psychiatric disorder was originally claimed as service connection for PTSD.  However, the record reflects that, in addition to PTSD, the Veteran has been diagnosed with major depressive disorder, and the issue on appeal has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDINGS OF FACT

1.  The Veteran's PTSD is the result of verified in-service stressor events. 

2.  The Veteran's major depressive disorder had its onset during service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, a discussion of compliance with VA's duty to notify and assist is unnecessary.

The Board will separately address the Veteran's PTSD and major depressive disorder, as they involve application of different legal criteria.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

The Veteran asserts that his current psychiatric disorder is related to stressful events he experienced in service.  Specifically, he has reported two stressors that have been verified by the Joint Services Records Research Center (JSRRC):  (1) the suicide of a fellow soldier while serving aboard the USS Barb in 1967; and (2) the discovery of the remains of a deceased soldier while serving aboard the USS Isle Royale in 1970.  See December 2012 PTSD Stressor Verification Review Memorandum.  What remains to be established for service connection is whether the stressors are related to a current diagnosis of PTSD. 

The record contains conflicting evidence in this regard.  Against the claim is the December 2008 VA examination report, in which the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not exhibit sleep disturbances, intrusive thoughts, an exaggerated startle response, nightmares, or survival guilt.  The April 2013 VA examiner also opined that the Veteran did not meet the criteria for a diagnosis of PTSD, finding that the Veteran had insufficient avoidance symptoms, no persistent symptoms of increased arousal, and a lack of persistent re-experiencing symptoms.

In the Veteran's favor is the December 2005 private psychological evaluation, in which the examiner (Dr. R.J.A.) diagnosed the Veteran with PTSD based on the verified stressor events.  In reaching this conclusion, the psychologist noted that the Veteran did not have intrusive memories on a daily basis, but did describe having anxiety when memories were triggered by external events such as movies.  

The Board finds the contrasting diagnostic opinions, all of which contain a detailed rationale based upon psychiatric examination of the Veteran, to be of equal probative value.  In this regard, while the private examiner did not have access to the Veteran's claims folder, she was sufficiently informed of the Veteran's pre-and post-service history, as well as circumstances surrounding the in-service stressors, to allow her to make an informed decision on the matter of diagnosis.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (review of the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.").  Therefore, as the evidence of record is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to the verified stressor events, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Major Depression

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Regarding current disability, the December 2008 and April 2013 VA examiners, as well as Dr. R.J.A., have diagnosed the Veteran with major depressive disorder.  The first element of service connection is met. 

While the Veteran has also been assessed with a narcissistic personality disorder, such a disorder is not considered a disease or injury for VA benefits purposes.  
See 38 C.F.R. § 4.127.  The Board acknowledges that an alternative path to service connection arises when an acquired psychiatric disorder is incurred in service and later superimposes upon a preexisting personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, no such theory of entitlement has been alleged or demonstrated in the instant case.  Accordingly, the Veteran's personality disorder will not be further addressed.

With regard to in-service disease or injury, two stressor events have been verified as described above.  Moreover, on his July 1965 reenlistment report of medical history, the Veteran endorsed symptoms of depression or excessive worry, and a March 1970 treatment record indicates that the Veteran was hyperventilating on arrival to sick call and that he had serious family problems that were making him quite anxious.  The second element of service connection is also met.

Regarding the final element of service connection, medical nexus, the December 2008 and April 2013 VA examiners opined that it was unlikely that the Veteran's current depression was attributable to service.  While the 2013 VA examiner offered no rationale for this conclusion, the 2008 examiner indicated the Veteran's depression likely manifested throughout his lifetime beginning with childhood.  

To the contrary, the December 2005 private psychologist noted the Veteran's reports of intermittent periods of depression since the Vietnam War.  Additionally, the December 2010 VA examiner opined that the Veteran's psychiatric symptomatology was equally attributable to post-service events and memories of missions and losses during service.  The contrasting opinions are of equal probative value.  As such, the record is in equipoise on the matter of medical nexus.  Resolving any reasonable doubt in the Veteran's favor, service connection for major depressive disorder is also warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


